Citation Nr: 0413602	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Evaluation of residuals of a shrapnel wound of the chest, 
with shrapnel around the heart, rated as 10 percent disabling 
from November 15, 1996.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
RO that granted a claim of entitlement to service connection 
for residuals of a shrapnel wound of the chest, with shrapnel 
around the heart and assigned a 10 percent evaluation, 
effective November 15, 1996.  The veteran was notified of 
this action by a letter in March 2002.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, November 
15, 1996.


REMAND

The veteran contends that the rating of his service-connected 
residuals of a shrapnel wound of the chest, with shrapnel 
around the heart, does not adequately reflect the level of 
impairment caused by this disability.  The Board notes that, 
in a written statement dated in April 2004, the veteran's 
representative pointed out that the most recent VA 
examination conducted in April 2003 does not accurately 
portray the severity of the veteran's service-connected 
disability and the current 10 percent evaluation does not 
consider disability other than thoracic pain, such as pain 
and limitation of function affecting the veteran's arm, as 
well as restrictive lung problems.  

The veteran's service-connected residuals of a shrapnel wound 
of the chest with shrapnel around the heart have been 
evaluated as 10 percent disabling from November 15, 1996, 
under 38 C.F.R. § 4.73 (Diagnostic Code 5321 (Muscle Group 
XXI, muscles of respiration).  Before specifically addressing 
the question of the propriety of a higher evaluation for 
residuals of the shrapnel wound, it should be pointed out 
that, where shell fragment or shrapnel wounds involve the 
musculature, residuals of such wounds are evaluated in 
accordance with the principles and criteria set forth in 38 
C.F.R. §§ 4.55, 4.56, and 4.73 (Diagnostic Codes 5301 to 
5329).  The Board notes that the schedular criteria by which 
muscle injuries are rated changed since the veteran filed his 
claim for service connection.  (The new criteria have been in 
effect since July 3, 1997.)  See 62 Fed. Reg. 30,235- 240 
(June 3, 1997).  The definitions of what constitutes a 
moderate, moderately severe, or severe wound were modified.

In this regard, the Board notes under the revised criteria, 
38 C.F.R. § 4.56 (2003) provides in relevant part:
* * *
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
* * *
(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  

38 C.F.R. § 4.56 (2003).

Both old and new criteria provide that the veteran is 
entitled to a 20 percent rating for severe or moderately 
severe disability of muscles in Muscle Group XXI.  38 C.F.R. 
§ 4.73 (Diagnostic Code 5321) (2003); 38 C.F.R. § 4.73 
(Diagnostic Code 5321) (1996).  The old criteria also 
provided that disabilities of the musculoskeletal system 
result in anatomical damage, functional loss and evidence of 
disuse, as well as in abnormal excursion of movement.  
38 C.F.R. § 4.40 (1996).  In considering evaluation for 
disability due to muscle injury, consideration is given to 
the degree to which the ability of a muscle or muscle group 
to perform its full work is impaired.  38 C.F.R. § 4.51 
(1996).  The principal symptoms of muscle injuries are 
weakness, undue fatigue or pain, and uncertainty or 
incoordination.  38 C.F.R. § 4.50 (1996).  Four grades of 
severity of disabilities due to muscle injuries were 
recognized for rating purposes:  slight, moderate, moderately 
severe, and severe.  38 C.F.R. § 4.54 (1996).  Specifically, 
"moderately severe" muscle injury was associated with a 
through-and-through or a deep penetrating wound by a high 
velocity missile of small size or by a large missile of low 
velocity, with debridement, prolonged infection, or sloughing 
of soft parts with intermuscular cicatrization.  The history 
would include hospitalization for a prolonged period during 
service for treatment of a severe wound, and a record of 
consistent complaints of the cardinal symptoms of muscle 
wounds.  The objective findings include relatively large 
entrance and (if present) exit scars, indications on 
palpation of moderate loss of deep fascia or muscle 
substance, or moderate loss of normal, firm muscle resistance 
as compared to the sound side.  38 C.F.R. § 4.56(c).  
"Severe" muscle injury was associated with a through-and-
through or a deep penetrating wound due to a high velocity 
missile, a large or multiple low velocity missiles, or 
shattering bone fracture with extensive debridement, or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The history would 
be an aggravated form of the history for moderately severe 
muscle injury.  The objective findings include extensive 
ragged, depressed, and adherent scars of skin, moderate or 
extensive loss of deep fascia or muscle substance on 
palpation, failing of the muscles to swell and harden 
normally in contraction, and possible X-ray evidence of 
minute multiple scattered foreign bodies.  38 C.F.R. 
§ 4.56(d).  When there was a history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile, a severe rating was warranted, except where muscle 
damage might be minimal or damage to tendons repaired by 
suture.  38 C.F.R. § 4.72 (1996).  

As noted above, the veteran's residuals of a shrapnel wound 
of the chest with shrapnel around the heart are currently 
evaluated as 10 percent disabling from November 15, 1996, 
under Diagnostic Code 5321, which represents a "moderate" 
disability under both the old and new rating criteria.  

The Board notes that, in April 2003, a VA examiner indicated 
that the veteran's symptoms of chest pain were related to his 
shrapnel injury and that the veteran had pain upon certain 
arm movement that would not be consistent with coronary 
artery disease.  Such a comment strongly suggests that the 
veteran now has left arm pain or disability that can be 
counted as a service-connected residual of a shrapnel wound 
of the chest.

Additionally, the Board notes that, when examined in November 
2001, an impression was provided such that the veteran had an 
ill-defined opacity in the right upper lobe with volume loss 
and the possibility of a partially obstructing endobronchial 
lesion producing volume loss in the right upper lobe.  Such a 
comment raises the question of whether the veteran now has 
any restrictive lung problem that may be attributed to his 
service-connected residuals of a shrapnel wound of the chest.

The Board finds that the medical evidence of the record 
leaves unanswered additional questions regarding the severity 
of the veteran's wound residuals.  The Board is concerned 
that the veteran might have some residual lung disability or 
left arm disability as a result of the service-connected 
shrapnel wound.  Given the findings of possible lung and left 
arm problems that may be residuals of a shrapnel wound of the 
chest, the Board finds that it would be helpful to examine 
the veteran again.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any additional 
notification or development required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) is accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should be 
specifically told of what is yet required 
of him to substantiate his claim for a 
higher evaluation of residuals of a 
shrapnel wound of the chest, and of the 
information or evidence that VA will yet 
obtain with respect to his claim.  
38 C.F.R. § 3.159 (2003).  He should be 
specifically informed that he should 
submit any evidence in his possession 
that pertains to the claim on appeal.  
Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for residuals of a shrapnel wound of the 
chest.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  He 
should be given opportunity to provide 
the records.

3.  The RO should schedule the veteran 
for VA orthopedic and pulmonary 
examinations to determine the severity of 
service-connected residuals of a shrapnel 
wound of the chest, with shrapnel around 
the heart.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiners.  

The examiner(s) should determine the 
degree of injury involved and any 
functional impairment that results.  
The examiner(s) should examine the 
veteran, x-ray his chest, conduct 
any other indicated testing, and 
provide diagnoses of all residual 
disability of the service-connected 
residuals of a shrapnel wound of the 
chest.  

The orthopedic examiner should 
identify the specific Muscle 
Group(s) involved, and should 
specifically identify what 
functional abilities are affected, 
and the extent of any identified 
associated scarring (including 
whether there is pain).  The 
orthopedic examiner should comment 
as to whether the service-connected 
residuals of a shrapnel wound of the 
chest with shrapnel around the heart 
associated with the affected Muscle 
Group(s) would be considered slight, 
moderate, moderately severe, or 
severe.  All findings necessary to 
apply both the old and the new 
criteria with respect to shell 
fragment wound residuals should be 
recorded and, to that end, the 
examiner should be provided with the 
provisions of 38 C.F.R. § 4.56, in 
effect both prior to and on and 
after July 3, 1997.  38 C.F.R. 
§ 4.56 (1996); 38 C.F.R. § 4.56 
(2003).  In this regard, he/she 
should comment concerning the 
presence or absence of the cardinal 
signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of 
movement.  For any musculoskeletal 
disability found that is related to 
service-connected disability, 
particularly with respect to arm 
movement, the orthopedic examiner 
should make all findings necessary 
to determine the current severity of 
such disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2003).  Any 
indicated studies should be 
accomplished.  All orthopedic 
dysfunction due to service-connected 
disability should be set forth in 
detail.  The examiner should record 
the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree 
of motion at which such pain begins.  
Any pain with motion should be 
noted.  The examiner should indicate 
whether any affected joint exhibits 
instability, weakened movement, 
excess fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, etc., and should equate 
the combined effects of all of these 
problems to additional limitation of 
motion of the affected joint.  The 
rationale for the opinions of the 
examiner(s) should be explained in 
detail.

The pulmonary examiner should 
determine whether service-connected 
disability causes any restrictive 
lung problems.  All such problems 
should be fully described in terms 
of decreased pulmonary function.  
Pulmonary function testing, if 
deemed necessary to evaluate all 
problems related to the service-
connected wound, should be 
conducted.  

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim.  Consideration should be given 
to all potentially applicable diagnostic 
codes when evaluating the veteran's 
service-connected residuals of a shrapnel 
wound of the chest with shrapnel around 
the heart, considering whether an 
increased rating or separate rating is 
warranted for any manifestation(s) of 
service-connected residuals of a shrapnel 
wound of the chest with shrapnel around 
the heart, and to whether "staged" 
ratings are warranted.  Fenderson, 12 
Vet. App. at 119.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.  
Additionally, if the veteran does not 
appear for the scheduled examination, the 
SSOC should specifically refer to 
38 C.F.R. § 3.655 (2003).  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in December 
2003.  38 C.F.R. § 19.31 (2003).  The 
SSOC should include both old and new 
provisions of 38 C.F.R. § 4.56.  If 
scarring of the skin is identified, both 
old and new rating criteria related to 
rating the skin should also be included.  
38 C.F.R. § 4.118 (2002); 38 C.F.R. 
§ 4.118 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

